Citation Nr: 0111230	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  97-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral lower 
extremity disability to include stress fractures.

2.  Entitlement to service connection for bilateral hand and 
wrist disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to April 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

The veteran indicated on her January 1997 substantive appeal 
that she desired a hearing before a member of the Board at 
the RO.  In a March 1997 statement the veteran clarified that 
she wanted a hearing before a hearing officer at the RO, and 
not a hearing before a member of the Board.  The veteran 
testified before a hearing officer in August 1997.
 

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran maintains that she has bilateral leg and 
bilateral hand/wrist disabilities due to service.  The Board 
notes that the most recent supplemental statement of the case 
regarding the issues on appeal was issued in January 1998.  
Since that time further relevant medical evidence has been 
submitted.  RO consideration of this evidence with respect to 
the current issues and issuance of a supplemental statement 
of the case is required prior to review of the veteran's 
claims by the Board.

The veteran claims that she has current disabilities of the 
lower extremities and of the hands/wrists due to service.  
The service medical records do indicate that the veteran had 
bilateral stress fractures of the legs in service.  These 
records also indicate that the veteran complained of left 
hand/wrist pain in service.  In view of the Veterans Claims 
Assistance Act, the Board finds that there is a duty to 
assist the veteran in providing her with a VA examination in 
order that a medical opinion can be obtained as to whether 
any of the lower extremity and hand/wrists problems currently 
experienced are related to the lower extremity and hand/wrist 
conditions documented in the veteran's service medical 
records.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for lower 
extremity disabilities and for hand/wrist 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records the RO must identify 
to the veteran which records were 
unobtainable, the RO must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examination(s) to 
determine the nature and etiology of any 
lower extremity and hand/wrist 
disabilities.  The veteran's claims file 
must be provided to the examiner(s) and 
reviewed prior to the examination(s).  
The VA examiner(s) should state on the 
examination report(s) whether such review 
of the record has been made.  The 
examiner(s) must ensure that all 
indicated tests and studies are 
accomplished.  The examiner(s) should 
express an opinion as to the etiology of 
any lower extremity and hand/wrist 
disabilities found, to include whether it 
is as likely as not that any such 
disabilities found are related to the 
veteran's service.  The examiner(s) 
should provide reasons and bases for all 
opinions expressed.  

The veteran must be informed of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report(s).  If a report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims for service connection 
for a bilateral lower extremity 
disability to include stress fractures 
and for service connection for a 
bilateral hand and wrist disability.

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case, 
including reflecting RO consideration of 
all pertinent evidence received since 
issuance of the January 1998 supplemental 
statement of the case, and be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




